 

NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 1

 

UNITED STATES DISTRICT COURT

Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

v.
GERSON ELY ERAZO_VASQUEZ Case Number: 3:18cr7l-001/MCR

a/k/a “Jose Eli Caseres-Vasquez” USM Number: 26105_017

Randall Lockhart (Appointed - AFPD)
Defendant’s Attomey

 

\./\./\./\./\/\/VV\./

THE DEFENDANT:
g pleaded guilty to count(s) One of the Indictment on Augustwl{i, 2018

l:] pleaded nolo contendere to count(s)
which was accepted by the court.

 

\:| was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
8 U.S.C. §§ 1326(a) and Reentry into the United States by a Removed Alien July 10, 2018 One
l326(b)(1)

The defendant is sentenced as provided in pages 2 through 5 of thisjudgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
E| The defendant has been found not guilty on count(s)
[___| Count(s) ~ m is |:l are dismissed on the motion of the United States.

 

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

October 16, 2018

Date of lmposition of Judgment

 

l
Signature of Judge

_M. Casey Rodgers, United States District Judge
Name and Title of Judge

October }4 , 2018

Date

 

NDFL 2458 (Rev. ll/16) Judgment in a Criminal Case
Sheet 2 _ Imprisonment

Judgment _ Page 2 of

DEFENDANT: GERSON ELY ERAZO-VASQUEZ a/k/a “Jose Eli Caseres-Vasquez”
CASE NUMBER: 3:180r71-001/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served as to Count One since July 10, 2018.

ij The court makes the following recommendations to the Bureau of Prisons:

g The defendant is remanded to the custody of the United States Marshal.

I:| The defendant shall surrender to the United States Marshal for this district:

m al 7 __¢W WVWWWWWW mir m a.m, m p.m. On

m as notified by the United States Marshal.

[:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|____] before 2 p.m. on

l:l as notified by the United States Marshal.

[| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed thisjudgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
j UNITED sTATEs MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

 

NDFL 2453 (Rev. 11/16) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

 

Judgment-Page 3 of ~__5___`
DEFENDANT: GERSON ELY ERAZO-VASQUEZ a/k/a “Jose Eli Caseres-Vasquez”

CASE NUMBER: 3:18cr71-001/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : NO TERM OF SUPERVISION IMPOSED.

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime. '
. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
I::| The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check if applicable)

4. |:\ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5. |:] You must comply with the requirements of the Sex Offender Registration and Notiflcation Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

6. g You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

 

Judgment - Page A 4 of 5
DEFENDANT: GERSON ELY ERAZO-VASQUEZ a/k/a “Jose Eli Caseres-Vasquez”

CASE NUMBER: 3:180r7l-001/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ Remitted $ 0 - None $ 0 - Waived $ 0 - None
|:‘ The determination of restitution is deferred until rmmmim 7 . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
13 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

I:| Restitution amount ordered pursuant to plea agreement $

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:i The court determined that the defendant does not have the ability to pay interest and it is ordered that:
E the interest requirement is waived for the m fine m restitution.

[:] the interest requirement for the m fine E restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 10A, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri| 23, 1996.

NDFL 2458 (Rev. ll/16) Judgment in a Criminal Case

Sheet 6 - Schedule of Payments

 

Judgment _ Page 5 of 5

DEFENDANT: GERSON ELY ERAZO-VASQUEZ a/k/a “.lose Eli Caseres-Vasquez”
CASE NUMBER: 3:18cr71-001/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [:I Lump sum payment of $ rim ii Special Monetary Assessment, due immediately

[|
|:|

|:] not later than

, or
|:l in accordance with |:l C, L__l D, |:\ E, or l:| F below; or
Payment to begin immediately (may be combined with m C, [:] D, or [] F below); or

Payment in equal n (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., monthsor years), to commence (e.g., 30 or 60 days) after the date of thisjudgment; or

Payment in equal w fm (e.g., weekly, momhly, quarterly) installments of $ 4 j over a period of
d n j (e.g., months oryears), to commence 7 v 7 V_V n n j (e.g.. 30 or 60 days) alter release from imprisonment to a
term of supervision; or

 

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Un|ess the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l

|j
|:|
[|

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principa|, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

